UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 7, 2010 Date of Report (Date of earliest event reported) TRUSTMARK CORPORATION (Exact name of registrant as specified in its charter) Mississippi 000-03683 64-0471500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (601) 208-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events Trustmark Corporation (“Trustmark”), a Mississippi corporation and a registered bank holding company, has announced that it redeemed in full the issued and outstanding Republic Bancshares Capital Trust I (Republic Trust) trust preferred securities ($8.248 million in total). The redemption was effective on October 7, 2010. Trustmark assumed the liability for the Republic Trust trust preferred securities pursuant to its acquisition of Republic Bancshares of Texas, Inc. on August 25, 2006. During June 2010, Trustmark's request to redeem the trust preferred securities was approved by the Federal Reserve Bank of Atlanta. Trustmark disclosed its intent to redeem the trust preferred securities of the Republic Trust in its second quarter Form 10-Qand stated that this redemption will not significantly affectits regulatory capital ratios. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTMARK CORPORATION BY: /s/ Louis E. Greer Louis E. Greer Treasurer and Principal Financial Officer DATE: October7, 2010
